Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This action is in response to the Remarks response filed on 09/01/2022.
Claim Rejections - 35 USC § 101
The Examiner has read and reviewed all of the information provided by the Applicant.  The examiner rejects claims below under 35 USC 101.  

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims below are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. _(2014).
	Claim 1 is directed to a computer system comprising a data storage device and a processor which makes some determinations based on the data in data in the data storage device, provides an output signal, and provides  instructions to make periodic payments to the policy owner, that being a  withdrawal benefit,  if all of the requirements for making said payments have been determined to be  met.
	Claim 8  is directed to a method which has a processor accessing a storage device, making some determinations, providing an output signal, and providing  instructions to make periodic payments to the policy owner, that being a  withdrawal benefit,  if all of the requirements for making said payments have been determined to be met.
	Claim 15 is directed to a medium having instructions thereon which when executed by a processor, are operable to cause the processor to access a storage device, make some determinations, provide an output signal, and  provide  instructions to make periodic payments to the policy owner, that being a  withdrawal benefit,  if all of the requirements for making said payments have been determined to be met.
The claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim are directed to the abstract idea of a fundamental economic practice or a method of organizing human activities, namely administering an insurance policy. The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than mere instructions to implement the idea on a computer.  The claims as a whole do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field, the claims do not amount to an improvement to the functioning of a computer itself, and the claims do not move beyond a general linking of the use of an abstract idea to a particular technological environment.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Applicants’ claims are directed to a Fundamental Economic Practice specifically a Concepts Related to Agreements Between People or Performance of Financial Transactions similar to creating a contractual relationship (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014) U.S. Patent No. 7,644,019).
Applicants’ claims are directed to a Methods of Organizing Human Activity specifically the Concepts Related to Managing Human Behavior similar to meal planning (DietGoal).
Applicants’ claims are directed to a Mathematical Relationships/Formulas specifically the Concepts Related to a Performing Mathematical Calculation similar to managing a stable value protected life insurance policy by performing calculations and manipulating the results (Bancorp v. Sun Life Assurance 687 F.3d 1266 (Fed. Cir. 2012).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8, and 15 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9, and 15-16 of copending Application No. 13169773 Although the claims at issue are not identical, they are not patentably distinct from each other because they both deal with a policy having a benefit in the nature of a withdrawal benefit, and  periodic payments payable to the policy owner on condition of the insured being living, the insured having  reached a minimum age achieved at a benefit eligibility date, and a policy protection account having at least a target balance, each payment reducing the amount of the death benefit.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
Based on the Board of Appeal decision on 9/25/2018 the Examiner has removed the 35 USC 103.  
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
The examiner is in agreement with the Board of Appeal decision on 9/25/2018 & 12/15/2021 that has affirmed the 101 of the Examiner.
The examiner has read and reviewed all of the remarks of 9/1/2022.
The examiner respectfully disagrees with the applicant.  The examiner remains firm on all aspect of the 101 that has been affirmed at board twice.  The examiner argues that the claims are abstract idea.  The examiner has read all of the current guidance on 101.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten S. Apple whose telephone number is 571.272.5588.  The examiner can normally be reached on Monday - Friday 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698